Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-7, 9-10, 13-15, 17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Instant claims require a powdered composition comprising a water-soluble polymer matrix, an oil phase having a hydrophobic active ingredient dispersed in the matrix, wherein the oil is at least partly not encapsulated in the matrix, and carbonate particles selected from the group consisting of calcium carbonate, magnesium carbonate and mixtures thereof. Instant claims are limited to calcium carbonate and magnesium carbonate particles. Though WO 2013/057168 to Beaussoubre et al suggests several particle materials such as silica particles, silver nanoparticles, TiO2, FeO, calcium carbonate, calcium sulphate, magnesium phosphate, calcium phosphate, dietary fibers, enteric polymers, crystals of fatty acids etc., Beaussoubre et al prefers silica particles. Microcrystalline cellulose, humic acid and Eudragit (examples). In this regard, Applicants’ disclosure provides evidence that the claimed calcium carbonate particles provide a boosted release of flavor under acidic pH as opposed to comparative composition comprising silica particles. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611